       CASE 0:20-cv-01302-WMW-DTS Doc. 57-1 Filed 09/14/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Jared Goyette, Craig Lassig, Michael                       Court File No. 0:20-cv-01302
Shum, Katie Nelson, Tannen Maury,                                          (WMW/DTS)
Stephen Maturen, and The
Communications Workers of America,
On behalf of themselves and other similarly
situated individuals,

                     Plaintiffs,                      LR 7.1(f) CERTIFICATION OF
                                                       COMPLIANCE REGARDING
       vs.                                            MEMORANDUM IN SUPPORT
                                                         OF STATE DEFENDANTS’
City of Minneapolis, et al.,                                   MOTION TO DISMSS
                                                             PLAINTIFFS’ SECOND
                                                           AMENDED COMPLAINT
                     Defendants.



       I am an attorney representing State Defendants in this matter, and hereby certify

that the Memorandum of Law in Support of the State Defendants’ Motion to Dismiss

Plaintiffs’ Second Amended Complaint complies with Local Rule 7.1(f). I further certify

that, in preparing this document, I used Microsoft Word Version 2010, and that this word

processing program has been applied specifically to include all text, including headings,

footnotes, and quotations in the following word count. I further certify that the above-

referenced document contains 8,829 words.




                         SIGNATURE ON FOLLOWING PAGE
         CASE 0:20-cv-01302-WMW-DTS Doc. 57-1 Filed 09/14/20 Page 2 of 2




Dated: September 14, 2020              KEITH ELLISON
                                       Attorney General
                                       State of Minnesota



                                       /s Julianna F. Passe
                                       KATHRYN IVERSON LANDRUM
                                       (#0389424)

                                       JULIANNA F. PASSE (#0397317)
                                       Assistant Attorneys General

                                       445 Minnesota Street, Suite 1400
                                       St. Paul, Minnesota 55101-2131
                                       (651) 757-1136 (Voice)
                                       (651) 282-5832 (Fax)
                                       kathryn.landrum@ag.state.mn.us
                                       julianna.passe@ag.state.mn.us

                                       ATTORNEY FOR DEFENDANTS
                                       MINNESOTA DEPARTMENT OF PUBLIC
                                       SAFETY     COMMISSIONER    JOHN
                                       HARRINGTON AND MINNESOTA STATE
                                       PATROL     COLONEL     MATTHEW
                                       LANGER, IN THEIR OFFICIAL AND
                                       INDIVIDUAL CAPACITIES




|#4802365-v1




                                        2
